Name: 97/531/EC: Council Decision of 24 July 1997 on the conclusion of an Agreement in the form of an exchange of letters concerning the interim extension of the Protocol to the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period from 2 October 1996 to 1 November 1996
 Type: Decision
 Subject Matter: fisheries;  international affairs;  Africa
 Date Published: 1997-08-08

 Avis juridique important|31997D053197/531/EC: Council Decision of 24 July 1997 on the conclusion of an Agreement in the form of an exchange of letters concerning the interim extension of the Protocol to the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period from 2 October 1996 to 1 November 1996 Official Journal L 216 , 08/08/1997 P. 0080 - 0080COUNCIL DECISION of 24 July 1997 on the conclusion of an Agreement in the form of an exchange of letters concerning the interim extension of the Protocol to the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period from 2 October 1996 to 1 November 1996 (97/531/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43, in conjunction with Article 228 (2) and the first subparagraph of Article 228 (3) thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Whereas the Community and the Republic of Senegal have entered into negotiations, in accordance with the second subparagraph of Article 17 of the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal, signed on 15 June 1997, in order to establish the arrangements to be applied after 1 October 1996, the date on which the Protocol annexed to the Agreement expires;Whereas both Parties agreed on 27 September 1996 to extend the said Protocol for an interim period from 2 October 1996 to 1 November 1996, pending the outcome of the negotiations referred to above,HAS DECIDED AS FOLLOWS:Article 1 The Agreement in the form of an exchange of letters concerning the interim extension of the Protocol to the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal (3) for the period from 2 October 1996 to 1 November 1996 is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an exchange of letters in order to bind the Community.Done at Brussels, 24 July 1997.For the CouncilThe PresidentM. FISCHBACH(1) OJ No C 8, 11. 1. 1997, p. 5.(2) Opinion delivered on 15 July 1997 (not yet published in the Official Journal).(3) OJ No L 226, 29. 8. 1980, p. 17. Agreement as amended by the Agreement approved by Decision 82/531/EEC (OJ No L 234, 9. 8. 1982, p. 9).